Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                           No. 04-18-00979-CR

                                 EX PARTE Jose Jaime DE HOYOS

                           From the County Court, Maverick County, Texas
                                       Trial Court No. 3684
                            Honorable David R. Saucedo, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 14, 2019

REVERSED AND RENDERED

           The State of Texas appeals the county court’s order granting the application for writ of

habeas corpus filed by Jose Jaime De Hoyos in the underlying cause. The State asserts the county

court was without jurisdiction to grant the relief, and, alternatively, the record does not support the

factual findings made by the county court. We reverse the county court’s order and render

judgment dismissing the application for writ of habeas corpus without prejudice to De Hoyos filing

the application with the district clerk.
                                                                                            04-18-00979-CR


                                             BACKGROUND

        Pursuant to a plea bargain agreement, De Hoyos pled guilty to a misdemeanor offense of

possession of marijuana. 1 On July 25, 2005, he was sentenced to one year confinement in county

jail; however, his sentence was suspended, and he was placed on two years of community

supervision. The judgment was signed by Judge Amado J. Abascal, III as presiding judge of the

365th Judicial District Court of Maverick County, Texas.

        On November 16, 2018, De Hoyos filed an application for writ of habeas corpus and

motion to withdraw his plea. De Hoyos styled his application for filing in the Constitutional

County Court of Maverick County, Texas and filed his application with the county clerk of

Maverick County. The application states jurisdiction was proper in the county court pursuant to

article 11.09 of the Texas Code of Criminal Procedure. The application requests relief based on

De Hoyos’s attorney erroneously advising him the misdemeanor conviction would not cause him

to be deported from the United States even though he was a Mexican national residing in the United

States as a lawful permanent resident. At the time the application was filed, De Hoyos was in the

custody of the Department of Homeland Security facing removal because of his conviction.

        On November 27, 2018, the county court signed an order granting the writ and declaring

De Hoyos’s plea null and void.

        On November 29, 2018, the district attorney of Maverick County filed a response on behalf

of the State asserting De Hoyos was required to file his application for writ of habeas corpus with

the district clerk of Maverick County because his application was governed by article 11.072 of

the Texas Code of Criminal Procedure. On November 30, 2018, the county attorney of Maverick

County filed an objection to the application on behalf of the State asserting the same jurisdictional


1
 De Hoyos was charged with a state jail felony offense, but he agreed to plead guilty to the lesser included
misdemeanor offense.


                                                    -2-
                                                                                                       04-18-00979-CR


argument. That same day, the county attorney also filed a second objection stating he “became

aware” of the application through a fax he received from De Hoyos’s attorney “between the hours

of 11:43 a.m. and 12:50 p.m.” on November 27, 2018. 2 Although the certificate of service showed

the county attorney was personally served on November 16, 2018, the county attorney stated no

one in his office was personally served. On December 6, 2018, the county attorney timely filed a

notice of appeal on behalf of the State.

                                                    DISCUSSION

         “The plain language of Article I, Section 12 to Texas Constitution gives the Legislature the

authority to define the scope of a court’s original habeas jurisdiction.” Ex parte Villanueva, 252
S.W.3d 391, 396 (Tex. Crim. App. 2008); see also TEX. CONST. art. I, § 12 (“The writ of habeas

corpus is a writ of right, and shall never be suspended. The Legislature shall enact laws to render

the remedy speedy and effectual.”). “Thus, short of suspending the writ, the Legislature may

regulate how a court exercises its original habeas jurisdiction by enacting particular procedural

mechanisms that govern the submission and presentation of an application for writ of habeas

corpus.” Ex parte Villanueva, 252 S.W.3d at 396. “When an application [for writ of habeas

corpus] is presented in compliance with the statutory procedural requirements fixed by the

Legislature, the judiciary, in the exercise of its core functions, is then responsible for resolving the

merits of an applicant’s substantive claims.” Id. at 396-97.

         As De Hoyos asserts in his brief, “[b]oth county and district courts have original

jurisdiction in habeas corpus proceedings when attacks are made upon the validity of misdemeanor

convictions.” Ex parte Crosley, 548 S.W.2d 409, 409 (Tex. Crim. App. 1977); see also TEX. CODE



2
  The county court’s order was file stamped on November 27, 2018 at 02:26:56 p.m. We note article 11.072 permits
the state to file an answer to an application for writ of habeas corpus within thirty days after it is served with a copy
of the application. See TEX. CODE CRIM. PROC. ANN. art. 11.072, § 5(b),(c).


                                                          -3-
                                                                                       04-18-00979-CR


CRIM. PROC. ANN. arts. 11.05, 11.09. However, article 11.072 of the Texas Code of Criminal

Procedure, enacted by the Legislature in 2003, “establishes the habeas corpus procedures by which

an applicant who is convicted of a crime and placed on community supervision can challenge the

validity of either the conviction or the conditions of community supervision.” Ex parte Salazar,

510 S.W.3d 619, 625 (Tex. App.—El Paso 2016, pet. ref’d); see also TEX. CODE CRIM. PROC.

ANN. art. 11.072, § 1 (“This article establishes the procedures for an application for a writ of habeas

corpus in a felony or misdemeanor case in which the applicant seeks relief from an order or a

judgment of conviction ordering community supervision.”). “Before Article 11.072 came into

effect, Article V, Section 8 of the Texas Constitution provided the only avenue through which an

individual serving a term of community supervision or who completed a term of community

supervision could pursue habeas relief.” Ex parte Villanueva, 252 S.W.3d at 396.

       Section 2(a) of article 11.072 states, “An application for a writ of habeas corpus under this

article must be filed with the clerk of the court in which community supervision was imposed.”

TEX. CODE CRIM. PROC. ANN. art. 11.072, § 2(a) (emphasis added). Therefore, in this case, article

11.072 mandates that De Hoyos’s application be filed with the district clerk because the 365th

Judicial District Court imposed the community supervision. See id.; see also Ex parte Herod, No.

01-15-00494-CR, 2016 WL 1470079, at *3 (Tex. App.—Houston [1st Dist.] Apr. 14, 2016, no

pet.) (not designated for publication) (contrasting mandatory language regarding location where

application must be filed under article 11.072 with permissive language in article 11.09); Ex parte

Paselk, No. 06-14-00099-CR, 2014 WL 4922981, at *2 (Tex. App.—Texarkana Oct. 1, 2014, pet.

ref'd) (not designated for publication) (holding petition for habeas relief was improperly filed in

the district court as opposed to county court at law which was court in which community

supervision was imposed). Because De Hoyos filed his application with the county clerk, instead




                                                 -4-
                                                                                         04-18-00979-CR


of the district clerk, we sustain the State’s first issue. Because the State’s first issue is dispositive

of the appeal, we do not address its second issue. TEX. R. APP. P. 47.1.

                                             CONCLUSION

        Because the 365th Judicial District Court imposed De Hoyos’s community supervision, De

Hoyos was required to file his application for writ of habeas corpus with the district clerk;

therefore, the county court lacked jurisdiction to rule on the application he filed with the county

clerk. Accordingly, we reverse the county court’s order and render judgment dismissing De

Hoyos’s application for writ of habeas corpus without prejudice to De Hoyos filing the application

with the district clerk.

                                                    Irene Rios, Justice

DO NOT PUBLISH




                                                  -5-